Exhibit 10.42

 

September 30, 2004

 

Monica J. Burke

Executive Vice President and Chief Financial Officer

Willis Lease Finance Corporation

2320 Marinship Way

Sausalito, CA 94965

 

Dear Ms. Burke:

 

Reference is made to:

 

(1)          the Amended and Restated Indenture, dated as of December 13, 2002
and as amended on October 10, 2003 (the “Indenture”) between Willis Engine
Funding LLC as Issuer (“WEF”) and The Bank of New York as Indenture Trustee;

 

(2)          the Amended and Restated Subclass A-1 Note Purchase Agreement,
dated as of December 13, 2002 and as amended on October 10, 2003 (the “Subclass
A-1 Note Purchase Agreement”) among WEF, Willis Lease Finance Corporation
(“WLFC”), Sheffield Receivables Corporation (“Sheffield”) and Barclays Bank PLC
(“Barclays”);

 

(3)          the Amended and Restated Subclass B-1 Note Purchase Agreement,
dated as of December 13, 2002 and as amended on October 10, 2003 (the “Subclass
B-1 Note Purchase Agreement”)  among WEF, WLFC, Fortis Bank (Nederland) N.V. and
Barclays;

 

(4)          the Subclass A-2 Note Purchase Agreement dated as of December 13,
2002 (as amended on October 10, 2003 and as may subsequently be amended,
supplemented or otherwise modified from time to time; the “Subclass A-2 Note
Purchase Agreement”), among WEF, WLFC, Sheffield and Barclays; and

 

(5)          the Subclass B-2 Note Purchase Agreement dated as of December 13,
2002 (as amended on October 10, 2003 and as may subsequently be amended,
supplemented or otherwise modified from time to time; the “Subclass B-2 Note
Purchase Agreement”), among WEF, WLFC, Sheffield and Barclays.

 

In response to your request, this letter agreement (the “Renewal Letter”) is
delivered by the Class A Purchasers and the Class B Purchasers pursuant to which
such Purchasers agree to extend the Commitment Termination Date in accordance
with Section 2.03(b) of each of the agreements referenced in items (2), (3),
(4), and (5) above (collectively, the “Agreements”).  Each of the parties hereto
agrees to the following extensions:

 

•                  Indenture:  the Conversion Date shall be extended to March 9,
2005;

 

•                  Subclass A-1 Note Purchase Agreement:  the Commitment
Termination Date shall be extended to March 9, 2005; and

 

•                  Subclass B-1 Note Purchase Agreement:  the Commitment
Termination Date shall be extended to March 9, 2005.

 

•                  Subclass A-2 Note Purchase Agreement:  the Commitment
Termination Date shall be extended to March 9, 2005; and

 

•                  Subclass B-2 Note Purchase Agreement:  the Commitment
Termination Date shall be extended to March 9, 2005.

 

Representations and Warranties

 

The Issuer represents and warrants to the Purchaser’s Agent and the Note
Purchasers that:

 

(a)          Each of the representations and warranties of the Issuer contained
in the Related Documents to which it is a party (i) were true and correct when
made and (ii) after giving effect to this Renewal Letter, continue to be true
and correct in all material respects on the date hereof (except to the extent
that such representations and warranties relate expressly to an earlier date).

 

(b)         This Renewal Letter and the Agreements, as amended hereby,
constitute the legal, valid and binding obligations of the Issuer, enforceable
against the Issuer in accordance with their respective terms, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.

 

(c)          After giving effect to this Renewal Letter, no Early Amortization
Event has occurred and is continuing.

 

--------------------------------------------------------------------------------


 

Conditions to Effectiveness

 

This extension shall become effective on the date when the following conditions
precedent have been satisfied (such date the “Renewal Effective Date”):

 

(a)          The Purchaser’s Agent, each Note Purchaser, the Servicer and the
Issuer shall have delivered to the Purchaser’s Agent an executed counterpart of
this letter agreement.

 

(b)         The representations and warranties set forth above shall be true and
correct in all material respects on the date hereof and on the Renewal Effective
Date.

 

Further Condition

 

Notwithstanding the Renewal Effective Date, this extension shall terminate on
October 5, 2004 unless the Renewal Fee of $540,000 (or other amount as mutually
agreed by the Deal Agent and the Issuer), payable in connection with this
Renewal Letter, shall have been received by the Deal Agent by October 5, 2004.

 

Capitalized terms not defined herein or in the Agreements shall have the
meanings assigned to them in the Indenture.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

SHEFFIELD RECEIVABLES CORPORATION

 

as Subclass A-1 Note Purchaser and Subclass A-2 Note Purchaser

 

 

 

By: Barclays Bank PLC, as attorney-in-fact

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BARCLAYS BANK PLC, NEW YORK BRANCH

 

as Subclass B-1 Note Purchaser and Subclass B-2 Note Purchaser

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

FORTIS BANK (NEDERLAND) N.V.

 

as Subclass B-1 Note Purchaser

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Acknowledged by:

 

 

 

WILLIS ENGINE FUNDING LLC

 

as Issuer

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------